TREAT, District Judge,
held, that as all the title and estate of the bankrupt, whether as lessee or as husband, had by the creditors been sold under judgment and execution, and had been purchased by the wife with funds not derived from the husband, that it was not necessary to inquire into the effect of the statutes of the state (Rev. Code 1855, p. 724) exempting the property of the wife from execution for the debts of the husband. That as all his estate in the property, whether as lessee or husband, had been sold by the creditors upon execution, that the bankrupt had no title or estate in the land which he could be required to report in his schedules, and therefore, that there was no ground for the specification that he had sworn falsely in not reporting this property or the interest which might have attached to him for the sums advanced by way of rent in making the deferred payments. Objections overruled.